DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s election filed June 18, 2019.  Claims 1-21 are pending, in which claims 5-21 are non-elected, without traverse. 
 
Election/Restrictions
 Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse of  Group II, claims 11-20 in Paper dated December 20, 2021.   Claims 1-10 were also canceled by Applicant. 


Claim Rejections - 35 USC § 112
Claim 18 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention; and failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 18 recites “the silicon dioxide section” and the specification (at paragraph [0063] ) discloses an output silicon oxide connection 742 (Figs 7A-7B) with the short current path 730,732.  However, since the silicon oxide is a dielectric material, how it is able to provide the short current path as disclosed and claimed in claim 18.

(Apparently, it is the output silicon section, not the silicon oxide section)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 11,12,14-20 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Masuoka (2010/0219483).
Re-claim 11, Masuoka teaches (at Figs 1-27; para 53-127) an apparatus, comprising: an array of memory cells (Figs 1,2,21-26 for SRAM memory cells; para 55-55,100-121); a plurality of bit-lines (BL1,Bl2, Figs 1-2; par 54-58; Figs 21-26, para 10-121), each bit-line connected to a respective set of memory cells of the array of memory cells; and a memory subsystem including a memory latch having a first integrated inverter (Fig 1 for two inverters latching) with at least one vertical PMOS (e.g. Qp11 in Fig 1, para 54-59) or NMOS (Qn31 in Fig 1) transistor and a second integrated inverter with at least one vertical PMOS (e.g. Qp21 in Fig 1) or NMOS (Qn41 in Fig 1) transistor, wherein each of the first integrated inverter (Qn31 and Qp11 in Figs 1-2,3d) and the second integrated inverter (Qp21 and Qn41; Fig 1,2) includes a common input gate (e.g. 18c in Fig 3d for first inverter including Qn31 and Qp11; and Fig 2 for common input gates to both first and second inverters) that has a gate-all-around configuration (as shown in Figs 2,  21-26), and wherein the PMOS and NMOS transistors of each of the first and second integrated inverters share a common active area (Figs 2 and 3d for a common active area 1 with source and drain regions 3a,4a,5a).  Re-claim 12, wherein the PMOS and NMOS transistors in each of the first and second integrated inverters are vertical transistors (as shown in Fig 3d for vertical transistor; Fig 28, para 5).  Re-claim 14, wherein first and second integrated inverters (Fig 25 at para 111-116, Fig 24; and Fig 22 at para 104-105), (Fig 22, para 104-105; and Fig 3d) are arranged such that the input contact (common input gate18c in Fig 3d with input contact 11a in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Masuoka (2010/0219483) taken with Bell (2018/0308853).
 	Masuoka teaches (at Figs 1-27; para 53-127) an apparatus, as applied to claims 11-12,14-20 above and fully repeated herein; Re-claim 13, Masuoka teaches wherein each of the first integrated inverter (Qn31 and Qp11 in Figs 1-2,3d) and second integrated inverter (Qp21 and Qn41; Fig 1,2) include an input contact 11a (Fig 3d; para 68-71; and Fig 2, para 55-64), a common output contact 10a, a first source contact 6a, and a second source contact 8a, and wherein the input contact 11a  is connected to the common input gate 18c (Fig 3d).
Re-claim 13:  Masuoka already teaches the input contact, the common input contact, the first source contact and the second source contact, but lacks having the input contact and the common output contact disposed between the first source contact and the second source contact.
 However, Bell teaches (at Figs 1-2; para 22-51) wherein each of the first integrated and second integrated inverter (as shown in Fig 1, para 7-10) include an input contact 22/24/76 in Fig 2, para 43), a common output contact (20 at 20/26/74 in Fig 2), a first source contact 112, and a second source contact 113, and wherein the input contact 22/24/76 and the common output 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the apparatus of Masuoka by disposing the input contact and the common output contact disposed between the first source contact and the second source contact, as taught by Bell. This is because of the desirability to provide different and alternative layout and design for the apparatus.

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822